Morris, J.
(dissenting)—I am unable to concur in the majority view, and briefly state my reasons.
The sufficiency of the petition is to be determined by the constitution and facilitating act, neither of which permits the filing of additional or supplemental petitions. I agree that as many petitions may be filed as there are persons desiring to file them, but the plain construction of both constitution and statute is that each petition must be complete in itself. When Williams filed his first petition, his rights were exhausted. If the petition thus filed was defective or wanting in any requirement, petitions subsequently filed by himself or others cannot be tacked onto the first petition to cure or amend its defects. The facilitating act must be read as a whole in the light of the orderly procedure it purposed to effect. When so read, its provisions plainly place no duty upon the secretary of state to file any petition until upon examination it appears to meet the requirements of the facilitating act as to the requisite number of signatures of legal voters.. The secretary of state is not required to examine every paper filed in his office to ascertain whether in the aggregate they contain the necessary number of names. He is to examine that, and that only, which under the statute is filed as a petition, and when so filed and so examined, his duty is at an end.
There being no duty imposed by the law, it follows that the decree cannot compel the secretary of state to act. An *581enlargement of these views might make my position plainer. As here stated they will, however, be sufficient to indicate my reasons for dissent.
Ellis, C. J., and Main', J., concur with Morris, J.